Citation Nr: 0012515	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-12 071A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in the July 
31, 1998 Board of Veteran's Appeals' decision, which denied a 
request to reopen a claim of service connection for 
schizophrenia.



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from May 1982 through March 
1983. This matter is before the Board of Veterans' Appeals 
(BVA or Board) on a motion by the veteran for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
in a July 31, 1998 Board decision that denied the veteran's 
request to reopen a claim for service connection for 
schizophrenia.  


FINDINGS OF FACT

1.  In a July 31, 1998 decision, the Board determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  The veteran and his representative allege that the 
veteran was misdiagnosed with a personality disorder in 
service and that the evidence submitted in connection with 
the July 31, 1998 Board decision was new and material 
evidence and establishes that schizophrenia was incurred 
during his period of active service. 

3.  The Board's decision of July 31, 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 31, 1998 decision, which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for schizophrenia, did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative argue that there was clear 
and unmistakable error ("CUE") in the July 31, 1998 Board 
decision, which concluded that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for schizophrenia.  Specifically, it is 
the veteran's theory that during service, he was misdiagnosed 
with a personality disorder.  The veteran argues that he has 
submitted additional significant evidence to the Board that 
substantially supports his claim for service connection and 
that the Board erroneously concluded that the evidence did 
not rebut findings that the veteran's schizophrenia was not 
incurred in service.  As such, the veteran's claim for 
service connection should have been reopened and considered 
on the merits.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated under 38 C.F.R. §§ 20.1400-1411 (1999).  
Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the aforementioned threshold pleading 
requirements.  Motions that fail to comply with these 
requirements shall be denied.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The provisions of 38 C.F.R. § 
20.1403, addresses what constitutes CUE and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The veteran argues that he was misdiagnosed in service with a 
personality disorder and that newly submitted evidence 
establishes that he should be granted service connection for 
schizophrenia.  However, such an allegation does not 
constitute a valid claim of CUE.  As stated by the Court, in 
order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In this case, the previous evidence before the Board at the 
time of the July 1998 decision included service medical 
records and private post-service treatment records.  The 
Board had access to all relevant evidence and determined that 
no evidence had been submitted to rebut findings that the 
veteran was not shown to have schizophrenia during his period 
of active service or within one year of his service 
separation.  A March 1982 enlistment examination is negative 
for any psychiatric disorders.  On a March 1982 Report of 
Medical History, the veteran reported experiencing frequent 
headaches, a head injury, trouble sleeping, depression, 
excessive worry and nervous trouble.  A physician noted that 
the veteran had sustained a head injury prior to his entrance 
into service and that his symptoms had completely resolved.  
From September 1982 through December 1982, the veteran was 
seen on several occasions and diagnosed variously with 
depression, anxiety, questionable situational adjustment, 
mixed personality disorder with passive dependent and 
inadequate features.  It was indicated that intracranial 
abnormality, seizure disorder, psychosis and status post head 
injury should be ruled out.  A January 1983 separation 
examination report reflects that the veteran had post 
traumatic head injury symptoms including daily headaches and 
a mixed personality disorder with passive dependent and 
inadequate features.  Post-service medical records dated May 
1985 through November 1988 show that the veteran continued to 
receive treatment for various disorders including depression, 
anxiety and nervousness.  He was variously diagnosed with 
schizoaffective disorder, mixed personality disorder with 
schizotypal passive-aggressive features and schizophrenic 
disorder (paranoid type).  These records do not show that the 
veteran was diagnosed with schizophrenia during service or 
within the one year presumptive period following the 
veteran's separation from service.

The additional evidence submitted by the veteran in 
connection with the request to reopen the previously denied 
claim considered by the Board's July 31, 1998 decision 
consisted of service department records, private medical 
records and lay statements from the veteran's family and 
friends attesting to his mental condition prior to and after 
his period of active service.  These records showed that the 
veteran was treated for schizophrenia from March 1989 through 
August 1997 and even reflect that there was some question as 
to whether the veteran currently had schizophrenia or a 
severe personality disorder.  The lay statements submitted by 
the veteran reflect that the veteran's parents and friends 
believed that he underwent a dramatic change during service 
and that his current schizophrenia must be related to his 
period of active service.  The Board concluded that this 
evidence was indeed new, in that it was not available to the 
RO at the time of the April 1989 denial, but that the 
evidence was not material in that it did not show that the 
veteran's schizophrenia was incurred in or aggravated during 
service, or manifested within one year of separation from 
service.  The only evidence showing that the veteran's 
schizophrenia had its onset during service were lay 
statements, and lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, 
the veteran's request to reopen his claim for entitlement to 
service connection for schizophrenia was denied.    

Accordingly, the Board's conclusion that the veteran's 
schizophrenia was not incurred in or aggravated by service 
was not an "undebatable" error.  The July 31, 1998 Board 
decision was consistent with and supported by the law then 
applicable for determining whether the veteran had met his 
burden to reopen his claim for service connection for 
schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  
Therefore, the Board finds that the denial of entitlement to 
service connection for schizophrenia, on the basis that new 
and material evidence had not been presented, was a 
reasonable exercise of adjudicatory judgment and did not 
involve CUE.  

Likewise, the Board would also note that the argument raised 
by the veteran and his representative relates to the 
interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the July 31, 1998 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the decision was the product of error 
essentially because the Board did not conclude that the 
veteran actually developed schizophrenia while he was in 
service.  Instead, the Board concluded based on the evidence 
of record, that the veteran did not have schizophrenia in 
service and schizophrenia did not manifest within one year 
following the veteran's discharge from service.  The 
veteran's argument represents an example of disagreement as 
to how the evidence was interpreted and evaluated and as such 
cannot constitute a basis for a finding of CUE. See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, in the July 31, 
1998 Board decision.  In the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the July 31, 1998 Board decision 
on the grounds of clear and unmistakable error is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 


